STATEMENT OF ADDITIONAL INFORMATIONJuly 1, 2013, as revised or amended September 1, 2013, October 1, 2013, January 1, 2014, February 1, 2014, April 1, 2014 and May 1, 2014This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call 1-800-DREYFUS (inside the U.S. only).The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Bond Funds, Inc. DBF Dreyfus Municipal Bond Fund DMBF DRTAX August 31st January 1st Dreyfus Intermediate Municipal Bond Fund, Inc. DIMBF DITEX May 31st October 1st Dreyfus Municipal Funds, Inc. DMF Dreyfus AMT-Free Municipal Bond Fund DAFMBF Class A/DMUAX August 31st January 1st Class C/DMUCX Class I/DMBIX Class Y/DMUYX Class Z/DRMBX Dreyfus BASIC Municipal Money Market Fund DBMMMF DBMXX August 31st January 1st Dreyfus High Yield Municipal Bond Fund DHYMBF Class A/DHYAX August 31st January 1st Class C/DHYCX Class I/DYBIX Class Y/DHYYX Class Z/DHMBX Dreyfus Municipal Money Market Fund, Inc. DMMMF DTEXX May 31st October 1st Dreyfus New Jersey Municipal Money Market Fund, Inc. DNJMMMF DNJXX November 30th April 1st Dreyfus New York AMT-Free Municipal Money Market Fund DNYAMTMF DNYXX May 31st October 1st Dreyfus New York Tax Exempt Bond Fund, Inc. DNYTEBF DRNYX May 31st October 1st GRP3-SAI-0514 Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. DPCAMTMBF Dreyfus California AMT-Free Municipal Bond Fund DCAMTMBF Class A/DCAAX May 31st October 1st Class C/DCACX Class I/DCMIX Class Y/DCAYX Class Z/DRCAX Dreyfus Premier GNMA Fund, Inc. DPGNMAF Dreyfus GNMA Fund DGNMAF Class A/GPGAX April 30th September 1st Class C/GPNCX Class Z/DRGMX Dreyfus Stock Funds DSF Dreyfus International Equity Fund DIEF Class A/DIEAX September 30th February 1st Class C/DIECX Class I/DIERX Dreyfus Small Cap Equity Fund DSCEF Class A/DSEAX September 30th February 1st Class C/DSECX Class I/DSERX Strategic Funds, Inc. SF Dreyfus Active MidCap Fund DAMCF Class A/DNLDX December 31st May 1st Class C/DNLCX Class I/DNLRX Dreyfus Conservative Allocation Fund DCAF SCALX August 31st January 1st Dreyfus Growth Allocation Fund DGAF SGALX August 31st January 1st Dreyfus Moderate Allocation Fund DMAF SMDAX August 31st January 1st Dreyfus Select Managers Small Cap Growth Fund DSMSCGF Class A/DSGAX May 31st October 1st Class C/DSGCX Class I/DSGIX Class Y/DSGYX Dreyfus Select Managers Small Cap Value Fund DSMSCVF Class A/DMVAX November 30th April 1st Class C/DMECX Class I/DMVIX Class Y/DMVYX Dreyfus U.S. Equity Fund DUSEF Class A/DPUAX November 30th April 1st Class C/DPUCX Class I/DPUIX Class Y/DPUYX Global Stock Fund GSF Class A/DGLAX November 30th April 1st Class C/DGLCX Class I/DGLRX Class Y/DGLYX International Stock Fund ISF Class A/DISAX November 30th April 1st Class C/DISCX Class I/DISRX Class Y/DISYX *Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year, except that, for DGNMAF, last fiscal year means the fiscal year ended in 2013. TABLE OF CONTENTSPART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-5 Board Members' and Officers' Fund Share Ownership I-6 Board Members' Compensation I-8 OFFICERS I-9 CERTAIN PORTFOLIO MANAGER INFORMATION I-11 MANAGER'S AND SUB-ADVISERS' COMPENSATION I-17 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-19 OFFERING PRICE I-23 RATINGS OF MUNICIPAL BONDS I-24 RATINGS OF MUNICIPAL OBLIGATIONS I-25 SECURITIES OF REGULAR BROKERS OR DEALERS I-25 COMMISSIONS I-26 PORTFOLIO TURNOVER VARIATION I-28 SHARE OWNERSHIP I-29 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Reopening an Account II-1 Information Regarding the Offering of Share Classes II-1 Class A II-2 HOW TO REDEEM SHARES II-3 Transaction Fees II-3 Checkwriting Privilege II-4 Wire Redemption Privilege II-4 SHAREHOLDER SERVICES II-4 Fund Exchanges II-5 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-5 CERTAIN INFORMATION ABOUT UNDERLYING FUNDS II-8 Equity Investments II-9 U.S. Large Cap II-9 Dreyfus Appreciation Fund II-9 Dreyfus Disciplined Stock Fund II-9 Dreyfus Research Growth Fund II-10 Dreyfus Strategic Value Fund II-10 Dreyfus U.S. Equity Fund II-10 Dreyfus BASIC S&P 500 Stock Index Fund II-10 U.S. Mid-/Small-Cap II-11 Dreyfus Select Managers Small Cap Value Fund II-11 Dreyfus Opportunistic Midcap Value Fund II-11 Dreyfus Structured MidCap Fund II-11 Dreyfus/The Boston Company Small/Mid Cap Growth Fund II-12 Dreyfus Smallcap Stock Index Fund II-12 Dreyfus Midcap Index Fund II-12 International II-13 Dreyfus/Newton International Equity Fund II-13 Dreyfus International Equity Fund II-13 Dreyfus International Value Fund II-14 International Stock Fund II-14 Dreyfus International Stock Index Fund II-14 Emerging Markets II-14 Dreyfus Emerging Markets Fund II-14 Dreyfus Global Emerging Markets Fund II-14 Global II-15 Dreyfus Global Absolute Return Fund II-15 Dreyfus Global Real Estate Securities Fund II-15 Fixed-Income Investments II-15 U.S. Fixed Income II-16 Dreyfus Intermediate Term Income Fund II-16 Dreyfus Short Duration Bond Fund II-16 Dreyfus GNMA Fund II-16 Dreyfus Opportunistic Fixed Income Fund II-16 Dreyfus High Yield Fund II-17 Dreyfus Bond Market Index Fund II-17 Dreyfus Inflation Adjusted Securities Fund II-18 U.S. Treasury II-18 Dreyfus U.S. Treasury Intermediate Term Fund II-18 Dreyfus U.S. Treasury Long Term Fund II-18 International Fixed Income II-19 Dreyfus Emerging Markets Debt Local Currency Fund II-19 Dreyfus International Bond Fund II-19 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-19 Funds other than Money Market Funds II-20 Money Market Funds II-35 INVESTMENT RESTRICTIONS II-37 Fundamental Policies II-37 Nonfundamental Policies II-45 Policies Related to Fund Names II-48 DIVIDENDS AND DISTRIBUTIONS II-49 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-49 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-50 ADMINISTRATION ARRANGEMENTS II-51 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-51 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-52 California II-52 General Information II-52 Economy II-52 Population II-52 State Indebtedness and Other Obligations II-53 General Obligation Bonds II-53 Commercial Paper Program II-53 Bank Arrangements II-53 Lease-Revenue Debt II-54 Non-Recourse Debt II-54 Build America Bonds II-54 Economic Recovery Bonds II-54 Tobacco Settlement Revenue Bonds II-55 Future Issuance Plans II-55 Cash Flow Borrowings and Management II-56 Ratings II-56 State Funds and Expenditures II-56 The Budget and Appropriations Process II-56 The State General Fund II-57 The Special Fund for Economic Uncertainties II-57 The Budget Stabilization Account II-57 Inter-Fund Borrowings II-57 State Expenditures II-57 State Appropriations Limit II-57 Pension Trusts II-58 Health and Human Services II-59 Health Care II-59 Unemployment Insurance II-60 Local Governments II-60 Trial Courts II-61 Proposition 98 II-61 Constraints on the Budget Process II-62 Tax Revenues II-64 Special Fund Revenues II-64 State Economy and Finances II-64 Fiscal Year 2013-14 Budget II-64 Proposed Fiscal Year 2014-15 Budget II-66 Litigation II-67 Action Challenging Cap and Trade Program Auctions II-67 Actions Challenging School Financing II-67 Actions Challenging Statutes Which Reformed California Redevelopment Law II-67 Action Regarding Furlough of State Employees II-68 Action Challenging Use of Mortgage Settlement Proceeds II-68 Tax Refund Cases II-68 Environmental Matters II-69 Escheated Property Claims II-70 Action Seeking Damages for Alleged Violations of Privacy Rights II-70 Action Regarding Special Education II-71 Actions Seeking Medi-Cal Reimbursements and Fees II-71 Prison Healthcare Reform II-72 Actions Regarding Proposed Sale of State-Owned Properties II-72 High-Speed Rail Litigation II-73 New Jersey II-73 General Information II-73 Demographics II-73 Economic Outlook II-73 State Funds and Accounting II-74 State Funds II-74 Other Revenue Sources II-75 State Economy and Finances II-75 Fiscal Year 2011 Summary II-75 Fiscal Year 2012 Summary II-75 Fiscal Years 2013 and 2014 Summary II-75 State Indebtedness II-76 General II-77 State Pension Plans II-77 Litigation II-79 New York II-84 Economic Trends II-85 U.S. Economy II-85 State Economy II-85 The City of New York II-85 Other Localities II-86 Special Considerations II-86 State Finances II-87 Prior Fiscal Year Results II-88 Fiscal Year 2013-14 Enacted Budget Financial Plan II-88 Fiscal Year 2013-14 Receipts Forecasts II-89 Fiscal Year 2013-14 Disbursements Forecasts II-90 Fiscal Year 2014-15 Enacted Budget Financial Plan II-90 Cash Position II-91 State Indebtedness II-91 General II-91 Limitations on State-Supported Debt II-92 State-Supported Debt II-92 Ratings II-93 Fiscal Year 2013-14 State Supported Borrowing Plan II-93 Pension and Retirement Systems II-93 Litigation II-94 General II-94 Real Property Claims II-94 Tobacco Master Settlement Agreement II-95 Arbitration Related to Tobacco Master Settlement Agreement II-96 West Valley Litigation II-96 Medicaid II-97 Metropolitan Transportation Authority II-97 School Aid II-98 Sales Tax II-99 Medicaid Nursing Home Rate Methodology II-99 Insurance Department Assessments II-99 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Purchase of Institutional Money Funds and Cash Management Funds (not applicable to Institutional Direct accounts) III-1 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Federal Funds III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-2 Multi-Class Funds III-3 Converting Shares III-6 Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales ChargeMulti-Class Funds III-8 Class C III-8 Waiver of CDSC III-9 Redemption Through an Authorized Entity III-9 Checkwriting Privilege III-9 Wire Redemption Privilege III-10 Redemption through Compatible Automated Facilities III-10 Dreyfus TeleTransfer Privilege III-10 Reinvestment Privilege III-11 Share Certificates; Medallion Signature Guarantees III-11 Redemption Commitment III-11 Suspension of Redemptions III-11 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-12 Exchanges III-12 Fund Exchanges III-12 Dreyfus Auto-Exchange Privilege III-13 Dreyfus Automatic Asset Builder® III-14 Dreyfus Government Direct Deposit Privilege III-14 Dreyfus Payroll Savings Plan III-14 Dreyfus Dividend Options III-14 Dreyfus Dividend Sweep III-14 Dreyfus Dividend ACH III-14 Automatic Withdrawal Plan III-14 Letter of Intent¾Class A Shares III-15 Corporate Pension/Profit-Sharing and Retirement Plans III-16 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-16 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-16 All Funds other than Money Market Funds III-17 Equity Securities III-17 Common Stock III-17 Preferred Stock III-17 Convertible Securities III-18 Warrants III-18 IPOs III-19 Fixed-Income Securities III-19 U.S. Government Securities III-20 Corporate Debt Securities III-21 Ratings of Securities; Unrated Securities III-21 High Yield and Lower-Rated Securities III-21 Zero Coupon, Pay-In-Kind and Step-Up Securities III-23 Inflation-Indexed Securities III-23 Variable and Floating Rate Securities III-24 Loans III-25 Participation Interests and Assignments III-27 Mortgage-Related Securities III-28 Asset-Backed Securities III-32 Collateralized Debt Obligations III-33 Municipal Securities III-33 Taxable Investments (municipal or other tax-exempt funds only) III-38 Funding Agreements III-38 Real Estate Investment Trusts (REITs) III-38 Money Market Instruments III-39 Bank Obligations III-39 Repurchase Agreements III-39 Commercial Paper III-39 Foreign Securities III-39 Emerging Markets III-40 Brazil III-41 Certain Asian Emerging Market Countries III-42 India III-42 Depositary Receipts and New York Shares III-44 Sovereign Debt Obligations III-44 Eurodollar and Yankee Dollar Investments III-45 Investment Companies III-46 Private Investment Funds III-46 Exchange-Traded Funds (ETFs) III-46 Exchange-Traded Notes III-47 Derivatives III-47 Futures Transactions III-49 Options III-51 Swap Transactions III-52 Contracts for Difference III-53 Credit Linked Securities III-54 Credit Derivatives III-54 Structured Securities and Hybrid Instruments III-54 Exchange-Linked Notes III-55 Participatory Notes III-55 Custodial Receipts III-55 Combined Transactions III-56 Future Developments III-56 Foreign Currency Transactions III-56 Commodities III-57 Short-Selling III-58 Lending Portfolio Securities III-58 Borrowing Money III-59 Borrowing Money for Leverage III-59 Reverse Repurchase Agreements III-59 Forward Commitments III-59 Forward Roll Transactions III-60 Illiquid Securities III-60 Illiquid Securities Generally III-60 Section 4(2) Paper and Rule 144A Securities III-60 Non-Diversified Status III-61 Investments in the Technology Sector III-61 Investments in the Real Estate Sector III-61 Investments in the Natural Resources Sector III-62 Money Market Funds III-62 Ratings of Securities III-62 Treasury Securities III-63 U.S. Government Securities III-63 Repurchase Agreements III-63 Bank Obligations III-64 Bank Securities III-65 Floating and Variable Rate Obligations III-65 Participation Interests III-65 Asset-Backed Securities III-65 Commercial Paper III-65 Investment Companies III-65 Foreign Securities III-66 Municipal Securities III-66 Derivative Products III-66 Stand-By Commitments III-66 Taxable Investments (municipal or other tax-exempt funds only) III-66 Illiquid Securities III-66 Borrowing Money III-67 Reverse Repurchase Agreements III-67 Forward Commitments III-67 Interfund Borrowing and Lending Program III-67 Lending Portfolio Securities III-67 RATING CATEGORIES III-67 S&P III-67 Long-Term Issue Credit Ratings III-67 Short-Term Issue Credit Ratings III-69 Municipal Short-Term Note Ratings Definitions III-69 Moody's III-70 Long-Term Obligation Ratings and Definitions III-70 Short-Term Ratings III-70 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-71 Fitch III-71 Corporate Finance Obligations  Long-Term Rating Scales III-71 Structured, Project & Public Finance Obligations  Long-Term Rating Scales III-72 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-73 DBRS III-73 Long Term Obligations III-73 Commercial Paper and Short Term Debt III-74 ADDITIONAL INFORMATION ABOUT THE BOARD III-75 Boards' Oversight Role in Management III-75 Board Composition and Leadership Structure III-75 Additional Information About the Boards and Their Committees III-75 MANAGEMENT ARRANGEMENTS III-76 The Manager III-76 Sub-Advisers III-76 Portfolio Allocation Manager III-78 Portfolio Managers and Portfolio Manager Compensation III-78 Certain Conflicts of Interest with Other Accounts III-84 Code of Ethics III-85 Distributor III-85 Transfer and Dividend Disbursing Agent and Custodian III-86 Funds' Compliance Policies and Procedures III-86 DETERMINATION OF NAV III-87 Valuation of Portfolio Securities (funds other than money market funds) III-87 Valuation of Portfolio Securities (money market funds only) III-88 Calculation of NAV III-88 Expense Allocations III-88 NYSE and Transfer Agent Closings III-88 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-89 Funds Other Than Money Market Funds III-89 Money Market Funds III-89 TAXATION III-90 Taxation of the Funds III-90 Taxation of Fund Distributions (Funds Other Than Municipal or Other Tax-Exempt Funds) III-91 Sale, Exchange or Redemption of Shares III-93 PFICs III-94 Non-U.S. Taxes III-94 Foreign Currency Transactions III-94 Financial Products III-94 Payments with Respect to Securities Loans III-95 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-95 Inflation-Indexed Treasury Securities III-95 Certain Higher-Risk and High Yield Securities III-95 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-96 Investing in Mortgage Entities III-96 Tax-Exempt Shareholders III-97 Backup Withholding III-97 Foreign (Non-U.S.) Shareholders III-97 The Hiring Incentives to Restore Employment Act III-98 Possible Legislative Changes III-99 Other Tax Matters III-99 PORTFOLIO TRANSACTIONS III-99 Trading the Funds' Portfolio Securities III-100 Soft Dollars III-102 IPO Allocations III-103 Disclosure of Portfolio Holdings III-103 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-104 Proxy Voting By Dreyfus III-104 Summary of BNY Mellon's Proxy Voting Guidelines III-105 Proxy Voting by ISS III-112 Summary of the ISS Guidelines III-112 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-125 Massachusetts Business Trusts III-125 Fund Shares and Voting Rights III-126 GLOSSARY III-126 PART IBOARD INFORMATIONInformation About Each Board Member's Experience, Qualifications, Attributes or SkillsBoard members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166.Independent Board Members Name Year of BirthPosition 1 Principal OccupationDuring Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino 1943Chairman of the Board Corporate Director and Trustee CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997  present)The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000  2010)Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005  2009) William Hodding Carter III 1935Board Member Professor of Leadership & Public Policy, University of North Carolina, Chapel Hill (2006-present) N/A Joni Evans 1942Board Member Chief Executive Officer, www.wowOwow.com, an online community dedicated to women's conversations and publications Principal, Joni Evans Ltd. (publishing) N/A Ehud Houminer 1940Board Member Executive-in-Residence at the Columbia Business School, Columbia University Avnet Inc., an electronics distributor, Director (1993  2012) Richard C. Leone 1940Board Member Senior Fellow and former President of The Century Foundation (formerly, The Twentieth Century Fund, Inc.), a tax exempt research foundation engaged in the study of economic, foreign policy and domestic issues (2012  present) N/A I-1 Name Year of BirthPosition 1 Principal OccupationDuring Past 5 Years Other Public Company Board Memberships During Past 5 Years Hans C. Mautner 1937Board Member President  International Division and an Advisory Director of Simon Property Group, a real estate investment company (1998  2010)Chairman and Chief Executive Officer of Simon Global Limited, a real estate company (1999  2010) N/A Robin A. Melvin1963 Board Member Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (April 2013  present)Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995  2012) N/A Burton N. Wallack 1950Board Member President and Co-owner of Wallack Management Company, a real estate management company N/A John E. Zuccotti 1937Board Member Chairman of Brookfield Financial Properties, Inc. Senior Counsel of Weil, Gotshal & Manges LLP Emeritus Chairman of the Real Estate Board of New York Wellpoint, Inc., a health benefits company, Director (2005-2010) 1.Each of the Independent Board Members serves on the board's audit, nominating, compensation and litigation committees.Interested Board Member1 Name Year of BirthPosition2 Principal OccupationDuring Past 5 Years Other Public Company Board Memberships During Past 5 Years Gordon J. Davis 1941Board Member Partner in the law firm of Venable LLP (2012  present)Partner in the law firm of Dewey & LeBoeuf LLP (1994  2012) Consolidated Edison, Inc., a utility company, Director (1997  present)The Phoenix Companies, Inc., a life insurance company, Director (2000  present) I-2 1.Mr.
